                 Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 1 of 8



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    JASON ALAN SMITH,
                                                          Case No. C19-6200 BHS
7                             Plaintiff,
            v.                                              ORDER TO SHOW CAUSE
8
     SARGEANT GARRITY,
9
                              Defendants.
10

11          This matter has been referred to Magistrate Judge Theresa Fricke pursuant to 28

12   U.S.C. 636(b)(1) and Local Rule MJR 3 and 4. Plaintiff Jason Smith has filed an

13   application to proceed in forma pauperis and a proposed complaint. Dkt. 1; Dkt. 1-1.

14   Plaintiff previously filed two actions, which are currently pending in this Court, alleging

15   apparently identical claims arising from the same incident but naming other defendants

16   in addition to defendant Garrity. See Smith v. Bremerton Police Dep’t, et al., C19-5479-

17   BHS; Smith v. City of Bremerton, C19-6199-BHS-DWC.

18          The Court finds that plaintiff has failed to state a viable claim in this proposed

19   complaint; because plaintiff’s claims in the instant action arise from identical subject

20   matter as Smith v. Bremerton Police Dep’t, et al., C19-5479-BHS, plaintiff is directed to

21   show cause on or before May 22, 2020, why this action should not be dismissed,

22   without prejudice, as duplicative. The Court notes that plaintiff has been directed to

23   amend his complaint in C19-5479, in which he is free to seek to include defendant

24

25

     -1
               Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 2 of 8



1    Garrity as a party. Plaintiff’s application to proceed in forma pauperis shall be re-noted

2    for May 22, 2020.

3                                             DISCUSSION

4           The court must dismiss the complaint of an individual seeking to proceed in

5    forma pauperis “at any time if the court determines” that the action: (a) “is frivolous or

6    malicious”; (b) “fails to state a claim on which relief may be granted”’ or (c) “seeks

7    monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

8    1915(e)(2); 28 U.S.C. § 1915A(a), (b). A complaint is frivolous when it has no arguable

9    basis in law or fact. Franklin v. Murphy, 745 F.3d 1221, 1228 (9th Cir. 1984).

10          Proposed Complaint

11          Plaintiff bases his claims on an November 23, 2018, encounter in a Bremerton

12   business parking lot with two police officers, Officer Ejde (who is not a named

13   defendant) and defendant Sergeant Garrity. Dkt. 1-1, at 5-6. Plaintiff alleges violations

14   of his First Amendment rights, claiming interference with the recording of police

15   misconduct and retaliation for the exercise of plaintiff’s free speech. Plaintiff also

16   appears to include a state law claim for negligent supervision.

17          According to the complaint, plaintiff engaged in a “verbal exchange” with Officer

18   Ejde, which became an “attack on [plaintiff].” Id. at 6, 7. Plaintiff’s girlfriend “(Nyki)

19   Jolene” was recording the encounter, presumably at plaintiff’s request. Id. at 6.

20          Plaintiff alleges Sergeant Garrity talked to Ms. Jolene, speaking gibberish and

21   waving his hand in front of Ms. Jolene’s camera, which “interfered with” the recording of

22   plaintiff’s conversation. Dkt. 1-1, at 6. Plaintiff alleges that Sergeant Garrity is Officer

23   Ejde’s supervising officer. During the encounter, he expressed his opinion to Sergeant

24

25

     -2
               Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 3 of 8



1    Garrity that Officer Ejde was “on drugs,” based on plaintiff’s assessment of Officer’s

2    Ejde’s behavior and pupils. Plaintiff alleges that Sergeant Garrity failed to “take

3    immediate action to ensure Ejde was no longer a threat.”

4           Plaintiff alleges that when he called to lodge a complaint about the incident,

5    Sergeant Garrity took his call and refused to take the complaint or permit plaintiff to

6    speak with another officer. Dkt. 1-1, at 5. The complaint also appears to allege that in

7    subsequent weeks, Sergeant Garrity was involved with the vandalizing of plaintiff’s car

8    and the removal of its brake caliper bolt. Dkt. 1-1 at 6. The complaint alleges no facts to

9    link Sergeant Garrity personally to those events.

10          Plaintiff’s complaint indicate that he has made multiple unsuccessful attempts to

11   secure representation on these claims. Dkt. 1-2, at 2. Plaintiff seeks damages,

12   “retraining” or “counseling” for defendant, and a public apology from defendant to him

13   and his girlfriend. Dkt. 1-1, at 8.

14          Standard of Review

15          The court must dismiss the complaint of an individual seeking to proceed in

16   forma pauperis “at any time if the court determines” that the action: (a) “is frivolous or

17   malicious”; (b) “fails to state a claim on which relief may be granted”’ or (c) “seeks

18   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

19   1915(e)(2); 28 U.S.C. § 1915A(a), (b). A complaint is frivolous when it has no arguable

20   basis in law or fact. Franklin v. Murphy, 745 F.3d 1221, 1228 (9th Cir. 1984).

21          A complaint must contain sufficient factual allegations to state a claim and must

22   not leave the Court to speculate about the underlying events. Fed. R. Civ. Pro. 8; Bell

23   Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007). While the Court must construe a

24

25

     -3
              Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 4 of 8



1    pro se plaintiff’s complaint liberally, this lenient standard does not excuse a pro se

2    litigant from meeting the most basic pleading requirements. Karim-Panahi v. Los

3    Angeles Police Dep’t, 839 F.2d 621, 624 (1988); American Ass’n of Naturopathic

4    Physicians v. Hayhurst, 227 F.3d 1104, 1107-08 (9th Cir. 2000).

5           First Amendment Claims

6           To state a claim under § 1983, a complaint must allege: (1) the conduct

7    complained of was committed by a person acting under color of state law, and (2) the

8    conduct deprived a person of a right, privilege, or immunity secured by the Constitution

9    or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981). A plaintiff must

10   allege facts showing how individually named defendants caused, or personally

11   participated in causing, the harm alleged in the complaint. See Arnold v. IBM, 637 F.2d

12   1350, 1355 (9th Cir. 1981).

13          Section 1983 claims may be brought against defendants in their official or

14   personal capacities. Hafer v. Melo, 502 U.S. 21, 27 (1991). “[W]hen a plaintiff sues a

15   defendant for damages, there is a presumption that he is seeking damages against the

16   defendant in his personal capacity.” Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir.

17   2016) (citing Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999)). Here, the Court

18   infers from plaintiff’s request for damages that plaintiff wishes to impose individual

19   liability on defendant Garrity acting in his personal capacity for actions taken under the

20   color of state law. See Dkt. 1-1, at 7. Accordingly, the Court will examine whether

21   plaintiff has alleged that defendant caused or personally participated in causing the

22   harm alleged in the complaint. Arnold, 637 F.2d at 1355.

23

24

25

     -4
               Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 5 of 8



1           The Ninth Circuit has recognized a First Amendment “right to film matters of

2    public interest,” although it has not explicitly recognized a right to record police officers

3    in the course of their duties. Fordyce v. City of Seattle, 55 F.3d 236, 239 (9th Cir. 1995)

4    (finding that in the absence of Washington state law on the permissibility of filming

5    private conversations in public spaces, a videographer had raised a genuine dispute of

6    material fact regarding the constitutionality of his arrest). Nonetheless, whatever the

7    contours of plaintiff’s rights to make a record of his interactions with police officers, the

8    complaint states that another person was trying to record the events on video and does

9    not indicate that plaintiff was personally operating any recording equipment at all.

10          Furthermore, to bring a First Amendment retaliation claim, a plaintiff must

11   establish that (1) plaintiff engaged in expressive conduct that addressed a matter of

12   public concern, (2) the government officials took an adverse action against the plaintiff,

13   and (3) the expressive conduct was a substantial or motivating factor for the adverse

14   action. Alpha Energy Savers, Inc. v. Hansen, 381 F.3d 917, 923 (9th Cir. 2004). Without

15   the factual allegation that plaintiff himself engaged in protected expressive conduct, the

16   complaint fails to show how plaintiff’s own rights have been violated. Plaintiff’s complaint

17   on its face suffers from a lack of standing to bring his First Amendment claims against

18   Sergeant Garrity. See Warth v. Seldin, 422 U.S. 490, 498 (1975).

19          Plaintiff’s complaint also fails to include facts connecting Sergeant Garrity to the

20   other allegations of damage to plaintiff’s car or indicating any harm resulting from

21   plaintiff’s phone conversation with Sergeant Garrity. The complaint lacks “sufficient

22   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

23   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Co. v. Twombly, 550

24

25

     -5
               Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 6 of 8



1    U.S. 544, 555 (2007)). Accordingly, plaintiff’s proposed complaint fails to state a claim

2    upon which relief can be granted.

3           Finally, this Court need not address plaintiff’s state law claim for negligent

4    supervision, as the Court lacks jurisdiction where plaintiff has failed to state a federal

5    claim under § 1983.

6           Duplicative Action

7           Plaintiff, who is proceeding pro se, currently has two other matters pending

8    before this Court in which he attempts to assert essentially identical claims against

9    various defendants based on the 2018 encounter.

10          “Duplicative lawsuits filed by a plaintiff proceeding in forma pauperis are subject

11   to dismissal as either frivolous or malicious under 28 U.S.C. § 1915(e).” Goods v.

12   Wasco State Prison, No. 119CV01318JLTPC, 2019 WL 4670217, at *1 (E.D. Cal. Sept.

13   25, 2019); see, e.g., Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995);

14   McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir. 1997); Pittman v. Moore, 980

15   F.2d 994, 994-95 (5th Cir. 1993); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.

16   1988). An in forma pauperis complaint repeating pending or previously litigated claims

17   may be considered abusive and dismissed under § 1915. Goods, 2019 WL 4670217, at

18   *1; Cato, 70 F.3d at 1105 n.2; Bailey, 846 F.2d at 1021.

19           “Repeating the same factual allegations asserted in an earlier case, even if now

20   filed against new defendants, is subject to dismissal as duplicative.” Goods, 2019 WL

21   4670217, at *1; see, e.g., Bailey, 846 F.2d at 1021; Van Meter v. Morgan, 518 F.2d 366,

22   368 (8th Cir. 1975); see also, Serlin v. Arthur Anderson & Co., 3 F.3d 221, 223 (7th Cir.

23   1993) (“[A] suit is duplicative if the claims, parties, and available relief do not

24

25

     -6
               Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 7 of 8



1    significantly differ between the two actions.” (internal quotation marks and citation

2    omitted)).

3           In one of these cases, Smith v. Bremerton Police Dep’t, et al., C19-5479-BHS,

4    plaintiff has already named Sergeant Garrity as a defendant. Plaintiff’s complaint in that

5    action contains nearly identical, if more numerous, factual allegations, alleges the same

6    constitutional violations, and seeks similar relief to plaintiff’s instant proposed complaint.

7    The Court in that case fully analyzed plaintiff’s claims against defendant Garrity and

8    dismissed the claims without prejudice for failure to state a claim. Smith v. Bremerton

9    Police Dep’t, et al., C19-5479-BHS, Dkt. 10, at 3 (W.D. Wash.). The Court granted leave

10   for plaintiff to supply a second amended complaint in which plaintiff could supply

11   additional facts to sustain a claim against defendant Garrity. Id. That deadline has

12   currently passed, but the matter is still open. See id. at Dkt. 12.

13          In the second case, Smith v. City of Bremerton, C19-6199-BHS-DWC, Judge

14   Christel has also recommended that the complaint be dismissed as duplicative and

15   failing to state a claim. See C19-6199-BHS-DWC, Dkt. 7, at 5 (W.D. Wash.). That

16   recommendation is currently under consideration. Id.

17          Plaintiff’s proposed complaint does not allege facts substantially different from his

18   other complaints and appears to be duplicative. Therefore, the Court directs plaintiff to

19   show cause why this complaint should not be dismissed without prejudice and without

20   further leave to amend. See Fid. Fin. Corp. v. Fed. Home Loan Bank of San Francisco,

21   792 F.2d 1432, 1438 (9th Cir.1986) (“The district court’s discretion to deny leave to

22   amend is particularly broad where the court has already given the plaintiff an

23   opportunity to amend his complaint.”).

24

25

     -7
                 Case 3:19-cv-06200-BHS Document 3 Filed 04/20/20 Page 8 of 8



1                                             CONCLUSION

2              Accordingly, it is ORDERED that plaintiff shall provide the Court on or before

3    May 22, 2020, with an explanation of reasons why the Court should not dismiss this

4    action.

5              The Clerk is directed to send a copy of this Order to plaintiff.

6

7

8              Dated this 20th day of April, 2020.

9

10

11                                                        A
                                                          Theresa L. Fricke
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

     -8
